Citation Nr: 1326036	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  08-19 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, lumbar spine.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sarcoidosis.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from July 2, 1979 to October 5, 1979; he had active service from February 1981 to July 1983, and from September 1984 to September 1989.  The latter period of service resulted in a discharge under other than honorable conditions; an administrative determination by the VA in May 2007 determined that the discharge from the latter period of service precluded consideration for VA benefits.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims of service connection for degenerative joint disease of the lumbar spine, service connection for depression, service connection for hypertension, service connection for sarcoidosis, service connection for hearing loss, and service connection for tinnitus.  He perfected a timely appeal to that decision.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran asserts that service connection is warranted for several disabilities, including sarcoidosis, DJD of the lumbar spine, hypertension, depression, hearing loss and tinnitus, all of which developed as a result of military service.  In his application for benefits received in October 2005, he dated the onset of pertinent disability in 1985 and 1986 (during the latter period of service).  

A review of the claims folder indicates that the RO has attempted to obtain the Veteran's service treatment records (STR).  While the record contains complete STRs for the period from September 1984 to September 1989, the only STRs associated with the claims folder from the Veteran's first two periods of service were limited to a health data report and a copy of the June 1983 separation examination, which reflects a history of recurrent back pain for the past 6 years and clinical evaluation of the spine was reported to be normal.  The RO has not made a memorandum of all attempts to obtain the STRs or made a formal finding of unavailability of additional records.  The service representative has requested that the STRs from the Veteran's period of active service in the Marine Corps be obtained.  

The Veteran's military personnel records indicate that, during the period from October 1979 to July 1983, the Veteran's military occupational specialty was that of a Rifleman; as such, it was determined that the Veteran was exposed to acoustic trauma during his first period of service.  Therefore, in conjunction with his claim, the Veteran was scheduled for an examination in September 2011 in order to determine the presence and etiology of bilateral hearing loss and tinnitus.  A supplemental statement of the case (SSOC), dated in October 2012, indicates that the RO received notice that the Veteran failed to report for the scheduled examination.  However, it appears that the Veteran did not receive notice of the September 2011 VA examination because the address for the Veteran listed on the VAMC request is different from the new address provided by the Appeals Management Center.  See 38 C.F.R. § 3.1(q) (2012) (notice means written notice sent to a claimant or payee at his or her latest address of record).  Consequently, the Board believes that the Veteran should be afforded another opportunity for VA examination in conjunction with his claims.  The Veteran should be advised that it is his responsibility to report for the examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  

1.  An appropriate official at the agency of original jurisdiction should contact the service department and/or the NPRC and request all service treatment records for the Veteran's service in the Marine Corps from July 1979 to October 1979 and from February 1981 to July 1983.  Once obtained, all records should be permanently associated with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the nature and etiology of any back disability.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history, and such reports must be considered in formulating any opinions.  For any back disability found, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or more) had its clinical onset in service, or is otherwise the result of a disease or injury in service.  The examiner must discuss the rationale of the opinion reached.  

3.  The AOJ should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should provide an opinion, consistent with sound medical principles, as to the medical probabilities that any current hearing loss and/or tinnitus had its onset during the Veteran's military service, or is otherwise causally related to any incident thereof, to include noise exposure or other acoustic trauma.  A complete rationale should be given for all opinions reached.  

4.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


